DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In claim 1, “dopant” is given the meaning as it is explicitly defined in [12], wherein the dopant refers to any metal additive that does not form intermetallic compounds with the primary metal in the amount used. 
In claim 8, “stability in dry air” is given the meaning as it is explicitly defined in [68] of the Specification, wherein an anode must show less than 5% surface tarnish after 20 days of exposure to dry air (relative humidity < 5%).
	In claim 9, “the improved charge transport test” is given the meaning as it is explicitly defined in [69] of the Specification, wherein the doped anode has a diffusion coefficient that is at least ten times greater than the coefficient of a pristine lithium anode, when the diffusion coefficients of the two anodes are tested with 1.0 LiPF6 in ethylene carbonate/diethyl carbonate (EC/DMC) as the electrolyte.
	In claim 20, “NMC811” is given the meaning of 80% nickel, 10% manganese, and 10% cobalt as it is explicitly defined in [75] of the Specification. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 6, 8, 9, 11, 12, 13, 14, 15, 16, 19, 20, 22, 23, 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 3, 4, 1, 5, 6, 8, 9, 10, 11, 12, 13, 16, 17, 19, 20, 21 of U.S. Patent No. 11,217,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent meets all of the limitations of the respective claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 21, the finally formed doped lithium metal foil has a thickness of at most 450 µm, but the total anode thickness of independent claim 1 which includes the lithium metal only has a thickness of at most 50 µm. Therefore, the dependent anode component has a greater potential thickness than the total anode potential thickness. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	 
Allowable Subject Matter
Claims 1-3, 5-6, 8-9, 11-16, 19-25 would be found allowable if the rejections of double patenting and 35 U.S.C. 112(d) are overcome. 
The following is a statement of reasons for the indication of allowable subject matter: reference Xu et al. (CN 110265654) discloses an anode (negative electrode [0001, 0002, 0010, 0058, 0116]), comprising:
lithium metal (lithium metal [0009,0010]), and 
a dopant, in the lithium metal (mixed silver solution [0012, 0009] that serves as dopant [0025], dopant is made by same claimed method of introducing silver into melted lithium and cooled to obtain solid solution mixture of lithium and silver [0011, 0012, 0013], so the mixed dopant silver meets the claimed invention’s definition of a dopant), wherein the anode has a thickness of at most 50 µm (negative electrode is equated to self-supported lithium strip [0006, 0065], lithium strip has thickness of less than 50 µm [0067, 0071, 0075]). 	 
However, this Xu reference is not considered prior art based on its publication date. 
	Prior art reference US PGPub 2008/0318128 discloses a Li-Z alloy [0034], but the alloy contains a phase of LixZy [0034], so this intermetallic compound would not read on the claimed definition of “dopant” as outlined in the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725